Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Election/Restriction
Newly submitted claims 34-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: those claims contain limitations of claims 9 and 19 belonging to Group II and Group III that were not elected by the applicant.  And Claims 34 and 41 are different from claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-46 are withdrawn from consideration as being directed to a non-elected invention(Group II; Group III)  and Group I with claim 1-7 was elected by the applicant on 11/22/2021. Claims 34-46 are cancelled.  See 37 CFR 1.142(b) and MPEP § 821.03.

                                                          Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 34-46 are cancelled.


                                                   Allowable subject matter
Claims 1-7 are  allowed. The following is an examiner’s statement of reasons for allowance: 

“based at least on the identifying, causing establishment of at least one service flow between the at least one packet receiver apparatus and the at least one packet transmitter apparatus; and causing data relating to the at least one service flow to be transmitted to the connected first type of equipment, the transmitted data configured to enable the connected first type of  equipment to perform at least one of a rate-matching or configuration optimization process with respect to at least downlink data transmissions to one or more client devices thereof; wherein the at least one of the rate-matching or configuration optimization process: is based at least on a determination of an expected throughput; and comprises use of at least one of a beamforming or spatial multiplexing mode based at least in part on the determination” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                              Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425